Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/25/2019, in which, claims 1-13 are pending. Claims 1 and 8 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Drawings
The drawings filed on 1/25/2019 are accepted.

Specification
The disclosure filed on 1/25/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 1 and dependent claims are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claim 1 and dependent claims are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "application" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 1-7 are directed to non-statutory subject matter as computer programs, per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 6, 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160300074 A1 (hereinafter ‘Huang’) in view of US 20140204935 A1 (hereinafter ‘Rojas’).

As regards claim 1, Huang (US 20160300074 A1) discloses: A messaging application for a messaging service for an electronic communications device including a data store, the messaging application being configured to (Huang: Figs 9-13, ¶140, i.e., the messaging application): store, in encrypted form, message data for an identity registered on the messaging service as a…file on the electronic communications device; (Huang: Figs. 
However, Huang does not explicitly disclose “database”. 
In analogous art, Rojas (US 20140204935 A1) teaches messaging application data is encrypted and stored in a database (Rojas: Fig.3, ¶47)
Rojas is analogous art because it is in the same field of endeavor as Huang; and pertains to security of user data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang to include storing messaging application data in a database as taught by Rojas with the motivation to provide access to encrypted messages (Rojas: ¶47)   
Huang et al combination further discloses: require a user to input a predetermined access code for the registered identity before giving the user access to the stored message data; and (Hunag: Figs. 2-4, 7, ¶97-¶102, i.e., based on a particular input password associated with a user access to the data is provided to the user)
delete from the device the database file containing the encrypted data in the event that a particular different predetermined code other than the predetermined access code is provided in place of the predetermined access code. (Hunag: 

Claim 8 recites substantially the same features recited in claim 1 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Huang et al combination discloses the messaging application as claimed in claim 1, wherein the predetermined access code and the particular different predetermined code have the same format. (Huang: ¶36-¶40; ¶88-¶92)

Claim 12 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Huang et al combination discloses the messaging application as claimed in claim 1, wherein the messaging application is configured to: - open a session of the messaging service in the event that the user inputs the predetermined access code for the registered identity; and (Hunag: Figs. 2-4, 7, ¶97-¶102, i.e., based on a particular 
- in the event that the particular different predetermined code is entered during the session, to delete from the device the database file containing the encrypted data. (Hunag: Figs. 2-4, 7, ¶97-¶102, i.e., based on a particular input password associated data protection scheme is enabled and data is deleted from the device)

Claim 13 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 3, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rojas in view of US 20020053035 A1 (hereinafter ‘Shutzer’).

As regards claim 3, Huang et al combination discloses the messaging application as claimed in claim 1. However, Huang et al do not but in analogous art, Shutzer (US 20020053035 A1) teaches: wherein the particular different predetermined code is stored in the data store of the device as a cryptographic hash. (Shutzer: Fig. 7, ¶27, i.e., the authentication code is based on a hash of the user password, and user device serial number)


Claim 10 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Huang et al combination discloses the messaging application as claimed in claim 3, wherein the cryptographic hash is a concatenation of the particular different predetermined code and a unique device identifier. (Shutzer: Fig. 7, ¶27, i.e., the authentication code is based on a hash of the user password, and user device serial number)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hunag et al to include storing/generating authentication code based on hashing a user password and device identifier as taught by Shutzer with the motivation to provide 

Claim 11 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.
 
Claim Objections
Claim 9 is objected.  Claim recites allowable subject matter: “wherein the processor is further configured, in the event that the particular different predetermined code is provided in place of the predetermined access code, to send a communication to a server administering the messaging service to unregister the identity from the service so that the service will subsequently not transmit notifications of incoming calls or messages made to that identity” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432